Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 2 and 6 have been cancelled; claims 1, 3, and 5 have been allowed, Claim 4 has been amended; claims 1 and 3-5 remain for examination, wherein claims 1 and 4 are independent claims.

Status of the Previous Rejections
Previous rejection of claim 4 under 35 U.S.C. 103(a) as being unpatentable over Wu et al (CN 102242860A, with English translation, listed in IDS filed on 12/23/2019, thereafter CN’860) in view of Hideshima et al (JP 2012214866 A, with on-line English translation, thereafter JP’866), Wang et al (NPL: Modem steel rolling, Metallurgical industry press, 08-31-2014, pp.318-325, with English translation, listed in IDS filed on 12/23/2019, thereafter NPL-2), and Ushigami et al ( US 5,346,559, thereafter US’559) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 06/28/2020.

Reason for Allowance
Claims 1 and 3-5 are allowed.  
Regarding the instant independent claims 1 and 4, It is noted that the recorded prior art(s) does not specify the claimed microstructure of metallographic structure 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIE YANG/Primary Examiner, Art Unit 1734